J -A16016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  LORETTA P. JABLONOWSKI                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

               v.


  EDWARD P. JABLONOWSKI

                    Appellant              :    No. 1481 MDA 2018
              Appeal from the Decree Entered August 15, 2018
    In the Court of Common Pleas of Lackawanna County Civil Division at
                           No(s): 2012-FC-40822

BEFORE:    LAZARUS, J., MURRAY, J., and STEVENS*, P.J.E.
MEMORANDUM BY MURRAY, J.:                                FILED JULY 17, 2019
      Edward P. Jablonowski (Husband) appeals from the decree in divorce

attendant to the dissolution of his marriage to Loretta P. Jablonowski (Wife).

The trial court entered the final decree following an order resolving the parties'

economic claims. After careful review, we affirm.

      Wife and Husband were married on June 21, 1985, and separated
      in June 2012. Four children were born of the marriage and are all
      now emancipated adults.

      Wife was 57 years old at the time of [the] hearing, a high school
      graduate, with a history of employment at the family business, E -
      Jay Oil and Tire, and past training as an emergency room
      technician. At the time of [the] hearing Wife was employed as a
      hotel housekeeper manager. Wife's medical history includes
      thyroid cancer and subsequent pharmacotherapy to treat her
      condition. Wife testified that she works forty hours per week,
      earns an average of $320.00 per week, and has no health
      insurance or retirement through her employer. During the
      marriage, Wife was the primary caretaker of the children.




* Former Justice specially assigned to the Superior Court.
J -A16016-19


      Husband was 61 years old at the time of [the] hearing.           He
      testified that he worked at E -Jay Oil and Tire since 1973, when
      the business was wholly owned by Husband's late father.
      Husband's medical history includes heart by-pass surgery and
      medication. In 1982 and prior to marriage, Husband obtained a
      40% interest in the business from his father. In 1995, Husband
      obtained an additional 1 5 % interest as a gift from his father. In
      2007, Husband obtained the remaining 45% interest            the
                                                                  in
      business by purchase from his brother for the sum of $63,000.
Trial Court Opinion, 5/23/18, at 2-3.
      On June 13, 2012, Wife filed a complaint in divorce. On September 7,

2016, the trial court appointed Donald W. Jensen, Esquire (Master), as the
Master in divorce.      The Master held a hearing on the parties' equitable
distribution claims on January 19, 2017 and May 18, 2017, and issued a report

and recommendation on June 1, 2017. Both parties filed exceptions to the

Master's report and recommendation, which they argued before the trial court

on January 29, 2018. On February 20, 2018, the trial court entered an order
adopting the Master's report and recommendation. Husband filed a notice of

appeal on March 19, 2018. This Court, determining that a final decree in
divorce had not yet been entered, quashed Husband's appeal as interlocutory

on July 30, 2018.

      On August 15, 2018, the trial court entered the final decree in divorce.

Husband filed a timely notice of appeal challenging the trial court's order
adopting the Master's report and recommendation. On appeal, Husband raises

the following issues:

      A. The trial court erred when it found that the value of E. Jay Oil
         Tire Co. is $460,798.00  .   .[.].




                                              -2
J -A16016-19


      B. The trial court erred when it failed to find that the business
         purchased,    but     for   $5,000   cash,   with   the   business'
         premarital/nonmarital assets the 45% interest owned by
         [Husband's] brother from him, making 100% except for the
         $5,000.00 cash payment, of the business nonmarital property,
         therefore not subject to equitable distribution.

      C. Assuming arguendo that 45% is determined to be marital, the
         trial court failed to consider the costs associated with a sale of
         the business, including, but not limited to the tax
         consequences, sales commission, legal fees and all other costs
         associated with the sale of the business when awarding
         [Husband] his share of the business.

      D. Assuming arguendo that 45% is determined to be marital, the
         trial court failed to recommend in the event that [Husband] is
         unable to purchase [Wife's] interest in the business that the
         business be place[d] for sale and that 45% of the net proceeds
         be divided equally between the parties.

      E. Trial Court erred when it found that the 1992 Toyota Camry
         has a value of $500.00.

      F. Trial Court erred when it found that used and antiquated stereo
         and gaming equipment has a value of $10,000.00 and that the
         guitars had a total value of $10,000.00 and a marital value of
         $9,000.00.

      G. Trial Court erred when     it recommended that [Husband]
         reimburse [Wife] $2,000.00 for her share of the Master's fee
         she ha[d] previously paid.
Husband's Brief at 4-5 (suggested answers omitted).

      Husband's issues relate to the trial court's equitable distribution order.
Preliminarily, we recognize:

     A trial court has broad discretion when fashioning an award of
      equitable distribution. Our standard of review when assessing the
      propriety of an order effectuating the equitable distribution of
      marital property is whether the trial court abused its discretion by
      a misapplication of the law or failure to follow proper legal
      procedure. We do not lightly find an abuse of discretion, which

                                       -3-
J -A16016-19


      requires a showing of clear and convincing evidence. This Court
      will not find an "abuse of discretion" unless the law has been
      overridden or misapplied or the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence in the certified record.
      In determining the propriety of an equitable distribution award,
      courts must consider the distribution scheme as a whole. We
      measure the circumstances of the case against the objective of
      effectuating economic justice between the parties and achieving a
      just determination of their property rights.
Carney v. Carney, 167 A.3d 127, 131 (Pa. Super. 2017) (citations omitted).

Moreover, it is within the province of the trial court to weigh the evidence and

decide credibility, and this Court will not reverse those determinations as long

as they are supported by the evidence. Sternlicht v. Sternlicht, 822 A.2d
732, 742 (Pa. Super. 2003).

      In his first four issues, Husband disputes the trial court's assessment of

his business. The Master recommended that Husband's business be valued at

$460,798.00 based on the testimony of Wife's experts: James N. Dragotto
and Dr. Murli Rajan, who used a market value approach in determining the

fair market value of the business.'       The trial court adopted the Master's
recommendation, noting that the expert evidence proffered by Wife was
uncontradicted.   Husband, however, asserts that the trial court erred by
accepting a valuation that used the market value approach, by determining
that Husband purchased the business with all but $5,000.00 in marital funds,




' Experts use three different approaches to calculate the value of a business:
asset -based approach, market approach, and income approach. Wife's Exhibit
5, at 1-2.
                                     -4
J -A16016-19



and for failing to consider the costs associated with selling the business when

determining its value.

      In his fifth and six issues, Husband challenges the values assigned to
several marital assets, including a 1992 Toyota Camry, stereo and gaming
equipment, and guitars. The trial court found the evidence and testimony

presented by Wife to be more credible, and adopted the values Wife assigned

to those assets. Husband objects to those values, claiming that Wife's values

are "guestimates," at best, and the trial court erred by adopting them.

      Finally, in his seventh issue, Husband alleges that the trial court erred
by ordering him to reimburse Wife for her portion of the Master's fee. In
particular, Husband suggests that, based on the distribution of the marital
estate, Wife has "sufficient funds to assume the $2,000.00 Master's fee."
Appellant's Brief at 66. Likewise, Husband contends that the trial court erred

by failing to consider Husband's ability to afford Wife's portion of the Master's

fee. Id.
      After thorough review of the record, the briefs of the parties, the
applicable law, and the well -reasoned opinion of the Honorable Julia Munley,

sitting as the trial court, we conclude that Husband's issues on appeal do not

merit relief. The trial court has comprehensively and properly expressed its

reasons for adopting the Master's report and recommendation with regard to

the value of Husband's business, the personal property items in dispute, and

Husband's payment of Wife's portion of the Master's fee.        Accordingly, we



                                      -5
J -A16016-19



adopt the trial court's opinion as our own in disposing of this appeal.2 The
parties shall attach a copy of the May 23, 2018 opinion in the event of further

proceedings relevant to this matter.

      Decree affirmed.




Judgment Entered.




  seph D. Seletyn,
Prothonotary


Date: 07/17/2019




2 We note that Judge Munley issued her May 23, 2018 opinion in response to
Husband's first appeal, filed on March 19, 2018, which this Court quashed as
interlocutory. Thus, Judge Munley's discussion of waiver is inapplicable and
not a part of our disposition of this appeal filed by Husband on September 5,
2018. See Trial Court Opinion, 5/23/18, at 1. Judge Munley did not direct
Husband to file a Rule 1925(b) concise statement after he filed the September
5, 2018 appeal, and on November 27, 2018, Judge Munley issued an order
stating "the reasons for this Court's decision regarding equitable distribution
claims can be found in the previously filed Order and Opinion dated May 23,
2018 by the undersigned."
                                       -6
                                                                                                                                                                               Circulated 06/25/2019 04:48 PM




LORETTA P. JABLONOWSKI,                                                                                           IN THE COURT OF COMMON PLEAS
           Plaintiff                                                                                                  OF LACKAWANNA COUNTY
                                                                                                                                                                                                                   r-
                                                                                                                                                                                  �                    �           :.">
vs.                                                                                                                         CIVIL ACTION - LAWS:      o,                                                           , ">�·
                                                                                                                            FAMILY COURT DIWSION �                                                                =;;:,;;
EDWARD P. JABLONOWSKI,                                                                                                                       c-,£:?p -<                                                           ·-:s:
                                                                                                                                                                                �:µr,.,                           ;-:- .. �
           Defendant                                                                                                        No. 2012-FC-40822                                   ::S;�                N
                                                                                                                                                                                                     w           �1;:o
                                                                                                                                                                                                                 •· • •
                                                                                                                            4 8 8- MD A- 20 1 8
                                                                                                                                                                                     J"1·1
                                                                                                           :                                                                    �c-,�               )>          )>:::�
:: : :: : : : : : :: : : : ::: : : : : : : :: :: : :: : ::: :: : : : : : : : : : :: : : : : : : : : : : : : :: : :: : : : : : : : : : : : : :: :: : :: : : : :: : : :: : : :: : : : : : : : : :f} fil:::::: :::-:::::: :f3 p
May 23, 2018                                                                                                                                               MUNLEY, JUtlA, J: · c: r;
                                                                                                                                                                                -,                 C)          :i:-,
                                                                                                                                                                                                   er          �-,
                                                    OPINION PURSUANT TO RULE 1925(a}                                                                                                                           '"<

                 This is a divorce matter with equitable distribution claims. On February 20, 2018,

this Court issued an Order regarding cross-filed exceptions to the Master in Divorce's

Report and Recommendations. An appeal was filed by Defendant on March 19, 2018.

This Court entered an Order to File and Serve a Statement of Errors Complained of on

Appeal Pursuant to Pa. R. A. P. 1925(b) on March 23, 2018 to clarify the issues being

raised by Defendant. Defendant previously raised nine exceptions to the Master's Report

and Recommendations before this Court with most of the exceptions focusing on the

valuations and awards of certain personal property, including a 1992 Toyota Camry, a

snowmobile trailer, guitars, a pool table, stereo and gaming equipment, and a weight

machine. Defendant's exception to the valuation of the family business includes ten sub-

exceptions.                                                                                                                                                                                  CAN
                 Defendant failed to timely respond to this Court's l 925(b) Order or request an

extension of time to do so. Pursuant to Pa. R. A. P. 1925(b)(3)(vi), issues not included in

the Statement of Errors are waived.

                 Despite the waiver by Defendant, this Court provides the following reasons for its

Order addressing all of the issues raised in Defendant's Exceptions to the Master's in

Divorce Report and Recommendation [sic] and argued in his Memorandum in Support.


                                                                                           Page 1 of 17
    I.      FACTUAL AND PROCEDURAL HISTORY

         A Complaint in Divorce was filed June 13, 2012 by Plaintiff Loretta P;.

Jablonowski (''Wife;'). Donald W� Jensen, Esq. was appointed Master in Divorce

(''Master'') onSeptember 7, 2016 upon Wife's Motion. A hearing before the Master

where testimony Was taken occurred on Januarylj', 2017 and May 18, 2017. The

Master's Report and Recommendations were filed on.June 1, 2017 and the partiescross-

filed exceptions, memoranda, and supplemental memoranda, Oral arguments on the

.exceptions 'wereheard by this Court on January 29, 2018.. On February 20, 201 ·&, this

Court entered an Order dismissing the exceptions filed by the. parties, and upholding the

Master's Reportand Recommendations. DefendantEdward P. Jablonowski C'Husband")

appealed this Court's February 20; 2018 Order.

         Wife and Husband were married on June 21, 1985, and separated in JU11e io 12.

N.L 5/18/2017 at 3 .. Four children were horn of the marriage and are all now

emancipated adults, Id. at 3�4.

         Wife was .57 years old at the time of hearing, a high school graduate, with a

history of employment at the. family business, E-Jay Oil and Tire, and past training as an

emergency. room technician... Id.: at 4-5 ,70. At the time of hearing Wife was employed as

a hotel housekeeping manager. Id. Wife's medical history includes thyroid cancer and

subsequent phannacotherapy to treat her condition. Id. at 5.:.6.. Wife testified that she

works forty hours per week, earns an average of $320:0o pet week, and has no health

insurance or retirement through her employer. Id. at 6.::9. During the marriage, Wife was

the primary caretaker ofthe children. Id. at 7.:. 8.


                                          Page 2 ofl7
              Husband was. 6J years old atthe timeof hearing. Id.at229.                                    He testified thathe
       worked atE-Jay Oil and Tire since 1973, when the business was whollyowned by

      Husband's late father. Id. at 230. Husband's medical history includes heart by-pass

       surgery and.medication.. Id. a.t229-::230'. In 1982.and prior to marriageHusband

      obtained a 40% interest.in the business from his father. Id.                                 at 231-232. In 1995,
      Husband obtained art additional J 5% interest els a gift from his: father. Id .. at 2:31-232. In

      2007,. Husband obtained. theremaining45%interest in the business by purchase from his

       brother forthe sum of$.6tOOO, Id. at.233.

              Husband takes.exception to the. Master's valuation of the.family business. The

      Master valued the business at $460, 798 .00, based on the testimony ofWife's experts,

      James-N. Dragotto arid Dr. Murli Rajan, who used a market value approach hi

      determining the fair market value of the business. Master's Report and Recdmmendatioi1s

      at 7. Husband did not call. any experts regarding the business valuation and relied on his.

      personal beliefs thattlie business was overvalued.

              In additionto the business valuation exceptions, the assets in contention raised by

      Husband in his exceptions include several vehicles and other miscellaneous items of

      personal property. Defendant's Exceptions, ,I�2-7. Husband also objected to the cash

      award to Wife and the award of Master's fees advanced by Wife. Defendant's

      Exceptions,�� 8�JO: Forthe reasons set forth below, this Courtdenied Husband's

      exceptions and. upheld the findings of'the Master .




                                                                                   Page
                                                                                   .    3 ofl7
                                                                                           .   .




·----·-------         ·-························   ""······-··-·-···············
   II.      DISCUSSION

         It is well settled law in the Commonwealth that. a master's findings are appealable

by either party and such appeal isa de novo review by the Court. Arcurev. Arcure, 2.81

A.2d 694, 6.95.(Pa. 1971). While a master's findingsare not absolutely binding on the·

court, they are entitled to significant weight. Moran v. Moran, 839 A.2d 109 l, I 095. (Pa..

Super, 2003). A master's report and recommendation, "although only advisory, is to be

given the fullest consideration, particularly on the question .of credibility of witnesses,

because the master has the opportunity. to observe and assess the behavior and demeanor

of the parties." Id ... (citations omitted). Absent a clear showing that a master's

recommendation is erroneous, the recommendation should notbe set aside. Mhitz v.

Mintz1 392 A.2d747, 749 (1978). ?.'To set therecommendation aside would be to

undermine the master system and would be questionable
                                          .           in light
                                                            .  of the fact that the

master heard and saw the. witnesses." --,-.
                                      Id.

         Husband's exceptions and the reasons for denying his exceptions follow.

         a. Tl,e Master DitlNot Err Wl,en .He FoUtid Tl,at tl,e Val11e o{E;;.Jay Oila11d
            Tire .Co.Is $460,798.00                                            ·

         Husband raised ten separate sub-arguments in his. exceptions as to why the Master

erred in accepting methodology arid conclusions of Wife's. economic experts regarding

the value. of the business. Defen:da:ht's .Exceptions, , 1 a- lj, Rather than address each

component of Husband's main: argument.separately, the Court has scrutinized the ten

sub-arguments and categorized them info three areas to avoid redundancy:

                l) That the. Master erred in accepting the methodology used
                   by Wife's experts in valuing the· business and that the
                   value. of the business was inflated for various reasons;



                                         Page4 of 17
               2) That the Master erred in finding that 45% of the business
                  was martial property; .and

               3) Thatthe Master failed to recommend selling the business
                  as an .alternative if Husband was unable to purchase
                  Wife's. interest inthe business or consider the costs of
                   selling the business.

       The Master did not .err in adopting the value of the business. as determined by

Wife's experts. In denying Husband's exceptions, this Court found the Master's

recommendations to be sound and.because the expert opinio,ns of Wife's Experts, Dr,

Rajan and Mr. Dragonetti.were unrefuted.

       Inaddressing Husband's first seven sub-arguments as to why.the Master erred

regarding the valuation of the family business, this Court is.mindful that:

                The Divorce Code does not specify a particular method of
                valuing assets'. Thus, the trial court must exercise discretion
                and rely on the estimates, inventories, records of purchase
                prices, .and appraisals submitted by both parties. When
                determining the value of mari tal property, the court is free to
                accept .all, part or none of the .evidence. as to the true and
                correct value of the property. Where.the evidence offered by
               'one patty is uncontradicted, the court may adopt this value
                even though the resulting valuation would have been
                different if more-accurate and complete evidence had been
                presented, A trial court does not abuse its discretion in
                adopting the only valuation submitted by the parties.

Childressv. Bogosian, 12 A.3d 448, 456 (20ll) (citing Biese v. Biese, 979 A:2d 892, 895
(Pa.Super.2009)(internal citations, quotations', and formatting marks omitted).    ·

       The trial court is given great discretion to evaluate the parties' valuation methods

.and determine which is most reliable. Carney v. CameL 167 AJd 127,. 132 (2017).

       The Master noted thatvthe most valuable asset of'the parties is the interest of'E

Jay Oil & Tire Co.... " and only Wife retained experts to assess and value. the business ..

Master's Report and Recomn1endations at 10; In.review of the transcript of the



                                           Page.sof 17
                                                                  ··�·.




proceedings, Husband presented no competent evidence as to valuation ofthe business.

whatsoever. Husband's business valuation exceptions are thus completely unsupported

by any evidence of record.

       Husband called Michael Cunningham; his personal and business accountant,

during his casein chief. Mr. Cunningham's testimony does nothing to further Husband's

arguments; Rather, Mr. Cunningham's testimony supports the methods used by Wife's

exv.e1ts and the reasons for using such methods.

       In his exceptions; Husband argues the Master erred in adopting Wlfo's experts.'

valuation because the Master failed to consider that Husband obtained the remaining 45%

share of the business from bis brother in 2007 for$.68,000. Defendant's Exceptions, le:

To the contrary the Master clearly considered this fact, Master's Report and

Recommendations at 5-6.

       Mr. Cunningham testified that he was riot authorized to talk about value of
business shares. N.T. 05/18/2017 at 218. Moreover, Mr. Cunningham was not. qualified:

or offered by Husband as an. expert. witness and
                                              .  the Master heard no testimony regarding

the valuation ofthe business from Mr. Cunningham. Id. at 172,. 218.

       Husband suggested
                  .      in his testimony. that th� company is a one-man business, Id.
·at299"'300. However, the Master heard other evidence from Husband where hetestified

that he was "still doing adecentvolume of business," that he employed up to three

technicians. and an office.worker, Id. at 286.:287, 295-296.

       The valuation evidence offered by Wife was uncontradicted. This Court finds no

errorin the Master adopting the value assigned to the. family business .by Wife.' s experts.




                                        Page 6 of17
                                                                  .�.,,




       . A divorce master and a trial court have discretion to accept or reject an expert's

testimony. Childress, 12 A.3d at 456. (citing Vargo v; Schwa1tz, 940 A:2.d 45.9, 467 (Pa,

Super. 2007)). The record indicates the Master spent an entire day hearing the testimony

of Wife's two experts on the issue of valuation ofthe business. Orie expert, Dr .. Murli

Rajan, a Ph.I) in finance with a background and emphasis on valuationsofbuslness had

been accepted as an expert in both state and federal courts previously in the field of

valuation. Wife's other financial expert, Mr. James Dragotto, earned an M,B.A. witha

concentration in economics and finance and.. is a licensed attorney in Pennsylvania.. Mr,

Dragotto had prepared business valuations previously and had. been accepted as an expert

witness on a. nwnber of occasions i11 state court testifying as.to 'business valuations. A

reviewof the transcriptprovidesno reason to reject themethodology and conclusions

submitted by Dr. Rajan and Mr. Dragotto adopted by the Master.

       . Mr. Dragotto reviewed the available records and issued an expert report in tandem

with Dr. Murli Rajan, which was .admitted into evidence at the time of the hearing. Both

witnesses wereoffered and admitted as experts in the field. of'business valuation in this

.case. N.T. Ol/19/2017 at 26-2?,. 43. Mr. Dragotto reviewed the business' tax returns,

payroll records, and an Order from the Master in Support indicatingthat business income

had been understated, His function was to determine if those documents could be relied

upon tor business
               .  valuation
                      .     purposes. Id. Mr.Dragotto concluded that these records

were not reliable and that other approaches to valuation would need to. be used. Id. at 46 .

       . In. his testimony, Pr. Rajan focused on the method of valuing the business based

on Mr: Dragotto's review. Id. at 129. Dr. Rajan explained thatthere are three main

approaches to valuing a business: the income approach, the asset approach; arid the


                                        Page 7 of 17
market approach, along with some variations. Id. at 130� 133. Dr.Rajan testified that

based on the lack ofreliability of the financial records of the business.the.income

approach and. the asset approach could not be used. Id. at 135. As a result, Dr. Rajan

provided an opinion employing the market approach, using the.guideline of a publicly

traded company as the starting point to the valuation and applying a 30% discount due to

the lack of marketability. Id. at 134'-13 T, .1.39. Income numbers were, unreliable

· according to Dr. Rajan and Mr. Dragotto. Id.     at 135, 145. Moreover, Dr. Rajan and Mr.
Dragotto did.not have the values of the business assets, including inventory. Id. Based on

the market approach, Dr .. Rajan provided a reasonable range of business value from.

·$460,798 to $577,977, findingit "flagitious" to suggest a specific pinpoint ofvalue. Id.

at lJ9:..l40. The Master adopted the low end of the range based on the size, character,

and operations of the business. Master�s Report and Recommendations at 7.

        In his exceptions; Husband argues that particulars of the scale of the business

were.ignored; that the· asset-based approach should have been used; and that the various

assets and liabilities   of the business should.have been considered.   Defendant'.s

Exceptions,�� la.Jc, Id, lg, lh. In adopting the low end ofWife's experts' range.the

Master did indeed consider.the size and scale of the business.

        Further, the application of the market-based approach used by Wife;s two experts

was validated by the testimony of Husband and Husband's witness, Mr. Cunningham, on

the unreliability of the business records. Mr.. Cunningham indicated thatthe · business was

paying taxes as acorporation for many years even though it was never registered as a

corporation by the Department of State. N. T. CiS!l 8/2017 · at 177-178. Mr. Cunningham

described the business's accountingsystem as archaic. Id. at 192. Mr. Cunningham also



                                           Page   s.er 17
described the issues with obtaining a business inventory from Husband, Id. at 193- 194.

Mr. Cunningham acknowledged thatthe business kept two sets of records. Id. at217-.

219. It is also clear from the testimony that the use of cash was part of the business

operations and that cash was not appropriately handled. Master's Report and

.Recommendations at 6; N.T .. 05/18/20l t« 160-168, 170-171,289-292, 317-3J8>.'333-

· 340, 351-354. The portion of the business that occurred .off the books will .never be

known> perhaps even by the patties, All of the above facts support the approach used by

Wife's experts and adopted by the Master in valuing the parties' largest asset.

        Husband also objects. to the 30% discount.rate applied by Wife's experts to the

value of the business for lack of marketability in their use ofa market-based approach.

Defondanfs Exceptions; �J b. Dr. Rajan testified that he relied oh a chapter ofan eminent

businessvaluation publication in addressing the discount-and that 30% was reasonable.

N.T. 01/19/2017 at 140�141.    In light of the lack of competent.contrary evidence, this

Court agrees. For the above reasons, this Court upheld. the Master's decision to adopt

the opinion of Wife's experts as to thebusiness valuation using the Iow end of the range

of values presented and a reasonable.discount for the lack of marketability ..

        Likewise, the Master did not errwhen he determined that 45% of the business

was martial property. See. Defendant's Exceptions,, Ii, The Divorce Code defines

"marital property" as "all property acquired by either party during the marriage ... " 23

Pa.C.S. § 3501 (a). However, marital property does notinclude property acquired prior to

marriage or property acquired in exchange for property acquired prior to the marriage. 23

.Pa.C.S. § 3501(a)(l). Section 3SOJ(b) provides that:

               All real or personal property acquired by either party during
               the marriage is presumed to be marital property regardless

                                        Page9of17
               of whether, title is held individually or by the parties in some
               form· of co-ownership such as joint tenancy, ·tenancy in
               common or tenancy by the. entirety. The. presumption of
               marital properly is overcome by a 'Showing that. the property
               was acquired bya method listed in subsection (a).

23Pa. C.S .. § 350l(b).
        Husband failed to produce   any evidence atthe hearing or raise any argument in
his filings with this. Court.to rebut the presumption that.the 45% of the. business acquired.

byHusband during the marriage was martial. Husband's exception was thus denied.

       Additionally, Husband asserts that the. Master has erred in failing to recommend ·

the sale of the business as an alternative if Husband was unable to pay the equivalent of

Wife's interest and that the Master failed to consider the costs of selling the business.

Defendant's Exceptions, ,r,i lf, lj. Aftet review of the evidence. and testimony in this

matter, there is no basis to grant Husband' s exception on this .issue and/or remand for

further proceedings.

       The trial court has broad discretion in fashioning equitable. distribution awards:

lsralsky v. Isralsky, 824 A;2d 1178, 1184-85 (2003) (citations omitted),     Section 3502(a)
of the.DivorceCode provides;

               [Tjhe court shall equitably divide, distribute or assign, in
               kind or otherwise; the marital property between the parties
               without regard to marital misconduct in .such percentages
               and .in such manner as the court deems just after considering
               all relevant factors. The court. may consider each marital
               asset or group of .assets independently and apply a different
               percentage to each marital asset or group ofassets.

21 Pa. C.S. § 3502(b).

       Moreover,

               [T]here is .no simple formula by which to divide .marital
               property. The. method ofdistribution derives. from the.facts


                                       Page 10 ofl7
                of the individual case. The list offactors of [3502(a)] serves
                as a guideline for consideration, although the list is neither
                exhaustive nor specific as to the weight to be given the
                variousfactors. Thus, the. court has flexibility of method and
                concomitantly assumes responsibility in rendering its
                decisions:

Fo11zi v. Fonzi, 430· Pa. Super. 95, 102-01,. 633 ;\..2d .634, 638 (199.J)(citing Semasek v.
Semasek; 331 Pa.Super. 1, 11, 479 A.2d 1047, 1052 (1984); revid oh 6ther grounds, .5.09
Pa. 28Z, 502 A.2.d 109 (1985).

        One of the thirteen
                       .    factors relevantto the equitable division. of marital property
includes the expense of sale, transfer, or.liquidation associated with a particular asset;

which expense need not be immediate and certain. 2.3 Pa.CS. §3502(a)(J 0.2); Although

the Iist of factors is a guideline arid no specific weight need be given to one factor, it is

clear
   . that theMaster
            .       tookinto
                     .       account the costs associated with the sale, transfer, or

liquidation of the family business· when .he awarded ..the 'maritalportion. ofthe business to

Husband and did not order the.sale of the business as.an option. It is alsoclear that the.

Master weighed the remaining factors in fashioning his equitable distribution award.

Master's Report, 8'" 1 Q.

       · There is no reason to disturb the Master's recommendationthat Husband take the

45% marital interest in the business without an alternative contemplating the sale ofthe

business. As noted above; Husband presented no expert testimony to the value of the

business .. Husband. did not testify to any offers or proposals to sell the business.

Husband did not indicate during the hearing that he has retained a broker or agency to sell

the business. Rather; Husband testified he would seriously consider an offer if one came

in at the high end of Wife's experts' valuation. Id.   at 299.       Husband also testified that he

did not have the.money to buy Wife out. Id. at 30.0. Husband did not have any proposals

to present to the. Master regarding the business.   Id .. at 30 l,

                                        Page 11 of 17
       The factual record also supports the Master's consideration of all relevant factors

on his. decision to assign the marital portion of the business to Husband without

recommending a.sale . .As testified to by Wife, the family business involved minor car

repairs.fires, oilchanges and inspections.and not heavy duty work. N:T. 05/18/2017 at

85. Husband's father started the business and Husband worked there since childhood.

Id. at 86, 178, 23 0--23l. Husband received an interestin the business by his Father and

inherited additional interest in the business upon Husband's Father's.death .. Id.at 181�

2.31-232. Husband eventually purchased his brother; s share during the marriage. Id,   at
.88"'.89, 183, 187-188, 233, Wife worked in the business until Husband fired her in

October 2012.. Id. at 103�104, 154-155. At the time of'the hearing, Wife was employed

as a hotel housekeeping manager at the time of the hearing and as         Additionally, selling the business, would not necessarily serve the. objectives of the.

Divorce Code to "effectuate economicjustice between parties ... and insure a fair and just

determination and settlement of their property rights." 23 Pa.C:S. § 3102(a)(6); See also

Schenk v. Schenk,880 A.2d. 633, 639(Pa.Buper: 2005),         Husband's testimonyand.his
· argument in his memorandum suggests that a liquidation of the business would occur

rather than.a sale for fair marketvalue. Per the Master'srecommendation, Wife was

distributed the. equivalerit of22.5%ofth� fair market value of'the business, which

included, in part, $56., 100 .in cash and the marital home. If an alternative was offered in

this matter as proposed by Husband> it could actually result in the liquidation of the

business to Wife's detriment. In evaluating the circumstances ofthe case, this-alternative

would not meetthe objective of'effectuating economic justice and achieving.ajust

settlement of the parties' property rights. Wife would stand to get less or even nothing

and given the litigation, Husband would get the benefit of seeing Wife receive a smaller

or zero share of the proceeds; Thus, there is 11.0. need to disturb the Master's

recommendations.

       b. Tlte MasterDid Not Err Wlie11 He Valued Items ofPerso11a/Propertv,
          AwtitdedCei·tai11 Persima/ Property lo Wife; of Wiren He Awarded Casi,
          and Fries to Wife

       Five ofHusband's exceptions deal withitems of personal property andhis

objections to valuation of these items, Defendant's Exceptions, ,i� 2-4; 5-6:      One
exception deals. with distributing to Wife a pool table. and a weight machine. Defendant'.s

Exceptions, ,r 7. One exception deals. with the $56,l 00 cash distribution to Wife to

achieve an equal distribution of marital property. Defendant's Exceptions,� 8. Finally,




                                        Page 13 of 17
Husband objects to the. reimbursement of$2,000 of Wife's Master's fees· she previously

paid. DefendanCs Exceptions. ,r 9�

       Husband dedicates three paragraphs of his thirty-six page memorandum to these

issues. As.noted above, discretion inust be exercised and the Court must rely on the

estimates, inventories, recordsof purchase prices, and appraisals submitted by both

parties .. Childress, supra; WJ1en determining the value ofrnarital property, the Court is

free to accept all, part or none of the evidence as   to the true. and correct value of the
property and may adopt uncontradicted evidenceof value. Id. The value assigned by the

Master for three vehicles, various guitars, and usedstereo and gaming equipment came

from figures elici ted duringthe testirhony of the parties, The Mastet was free to accept

the parties' valuations.

       Wife testified that the 1992 Camry was worth $500. Id.        at 31-32. Husband
indicated it was worth $150 at junkvalue and had not operated in four or five years. Id.

at254 .. The Master accepted Wife's valuation. Wife also testified that two 1967

Chevrolet Camaros in the garage of the maritalresidence were worth about $10,000, but

were in .the process of being restored. Id. at 39-41, 130;.. lJI. No appraisal or book value

was submitted; Id. at 140. Husband testified that the Camaros were. dismantled.to the

frame and were about 30%. restored. Id. at 259-26L Husband said the shell and the parts

were worth between $.5,000-$8>000. Id. at 260-261. The Master determined the vehicles

to be worth $8,000 each for.the purposes of equitable distribution because ofthe

dismantled condition. Master�s Report and Recommendations at 4. Suchan assignment

of values to these vehicles by the Master is .reasonable given the facts ofrecord and his

opportunity to. observe the witnesses and weigh credibility.



                                       .Page 14 of 17
        Wife testified that.there were 10-12 name brand guitars purchased during the

marriageas Husband collected them. N.t. 05/18/2017 at 43. Wife valued them at

$10,000. Id. at 44, Some were purchased new and.some cost over a thousand dollars

when purchasedaccording to Wife. Id. at 141-142. No appraisal or book value was

submitted byeither Wife or Husband. Id. at 142. Husbanddid not contradict Wife's

value.in his testimony. The Masterthus did not err when he adopted the uncontroverted

value of the guitars. provided by Wife.

        Husband argues that the Master erred when he found used stereo and gaming

equipmentto be worth $10,00Q,. First, this argument is incorrect.as to.thevalue assigned,

The Master valued the items at $5,000. Master's Report at 4. Second, Wife testified that

there were at least a hundred speakers; game systems, and stereo systems collected by

Husband during themarriage. N.T. 05/18/2017 at 45, 142-144. Husband offeredno

counter valuation. The Master thus did not err when he adopted the uncontroverted value

ofthe stereo andgaming equipment provided. by Wife .

       . Husband further argues that the Master erred in distributing a pool table and

weightmachine to Wife, but Husband failed to provide any argument asto his.position.

Asfor Husband's exception on the cash distribution to Wife which was awarded to even

out the distribution of assets, the Court has been provided no basis to overturn the

Master's findings andrecommendationsunder the facts presented.

       Wife. also requested fees and expenses from the Master and Wife testified at great

length as to the costs   and fees she incurred throughout the lengthy litigation, which
included discovery motions being filed, sanction proceedings, and protracted support

matters. Id. at 65-70. Wife also emp Joyed experts at a costof $7 ,500 to value the



                                         Page 15 of 17
business which the. Master noted was necessary to effect equitabledistribution. Id. at 68�

69,. Master's Report and Recommendations at 10. The Master awarded Wife a

reimbursementof Master's fees she paid out as anequitable method to divide the costs of

litigation. Id. at I 0. After review; thete is   110. reasonto   disturb the Master's

recommendation.

          Husband's final exception addressed.in this matter concerns snowmobile.trailers,

Defendant's Exceptions, � 4 ("Master erred when. he found that the parties .oi1ly owned 2

snowmobile trailers, not two." [;s-ic]). A review of the Master's Report shows that one

snowmobile trailer and one automobile trailer were valued and distributed by the Master.

Master's Report at 4, 9. From a review ofHusband' s memorandum in support of

exceptions, it appears that Husband was arguing that there was some confusion by Wife

.as to whether there were one or two snowmobile trailers as part of the marital estate. By

failing to file a statement of errors, Husband. never clarified this exception.. In any event,

the Master only considered one snowmobile trailer and thus there is no en-or.

    IIL      CONCLUSION

          In this Court's review, Husband has failed to show how any ofthe Master's

decisions and recommendations were erroneous. Within: this Court's discretion and for

the reasons set forth above, this Court denied Defendant's Exceptions to the Master's

Report arid Recommendations and upheld the Master's determination in an Order dated

February 20, 2018.




                                         Page 16 of 17
cc:    Written notice of the entry of the foregoing Opinion has been P, ovided to each
party pursuant to Pa. R. Civ. P. 236 (a) and (d) by transmitting time stamped copies to:

John J. Cerra, Esq.
35 S. Church Street
P.O. Box 513
Carbondale, PA 18407
Counsel for Plaintiff

Lawrence J. Moran, Jr., Esq.
Luke P. Moran, Esq.
9 N. Main Street
Suite 4
Pittston, PA 18640
Counsel for Plaintiff

Donna De Vita, Esq.
1209 Marion Street
Dunmore, PA 18509
Counsel for Defendant




                                      Page 17 of 17